DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on January 26, 2021.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 2, 4-7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (JP02003023223, submitted by the applicant),  in view of Katoda Kenji (JP-2013-254921, submitted by the applicant) , Tetsuya (JP0201505588A), and Endo Kenji (JP02014120549A, submitted by the applicant). 
Regarding claim 1, Suzuki, figure 1a-1d, discloses a metal base circuit board comprising: 
a metal base substrate (1); 
a first circuit pattern (5); and 
a first insulating layer (4) between an upper surface of the metal base substrate and the first circuit pattern (see figure), the upper surface of the metal base substrate facing the first circuit pattern (see figure), 
wherein the first insulating layer covers a lower surface of the first circuit pattern and part of a side surface of the first circuit pattern (see figure), the lower surface facing the metal base substrate (see figure), and the part of the side surface being adjacent to the lower surface (see figure), 
wherein the first insulating layer has a fillet shape (6, see figure), at a portion thereof covering an end of the first circuit pattern where the lower surface and the side surface of the first circuit pattern meet (see figure),
wherein a coverage of the side surface of the first circuit pattern with the first insulating layer is at least 5% (Suzuki partly cover the side surface of the circuit pattern, see figure, additionally see explanation below),
 wherein a thickness of the first insulating layer, excluding a part of the first insulating layer that covers the lower surface of the first circuit pattern, is greatest at a 
wherein the first insulating layer covers part of the upper surface of the metal base substrate, the part of the upper surface including a region corresponding to the lower surface of the first circuit pattern, and the upper surface of the metal base substrate has exposed portions that are not coated with the first insulating layer (obvious as the first insulating layer is only formed on the part of the metal layer, aroung the circuit pattern, see figure. Additionally, see explanation).
Additionally, Ketoda Kenji, figure 2, discloses a metal base circuit board comprising: a metal base substrate (1); a first circuit pattern (3); and a first insulating layer (2) between an upper surface of the metal base substrate and the first circuit pattern (see figure), the upper surface of the metal base substrate facing the first circuit pattern (see figure), wherein the first insulating layer covers a lower surface of the first circuit pattern and part of a side surface of the first circuit pattern (see figure), the lower-surface facing the metal base substrate (see figure), and the part of the side surface being adjacent to the lower surface (see figure), wherein the first insulating layer has a fillet shape (see figure, obvious to consider the curved surface at the bottom of the circuit pattern, as fillet. Fillet, as defined by Merriam-Webster’s Collegiate Dictionary, tenth edition, is a concave junction formed where two surfaces meet) at a portion thereof covering an end of the first circuit pattern where the lower surface and the side surface of the first circuit pattern meet (see figure).

Further, Endo Kenji, figure 1, discloses a metal base circuit board with a metal base (7), a circuit pattern (9), and a first insulating layer (8). The first insulating layer covers part of the upper surface of the metal base substrate, the part of the upper surface including a region corresponding to the lower surface of the first circuit pattern. The first insulation layer cover at least 5% of the side surface of the circuit pattern.
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the board of Suzuki with a coverage of the side surface of the first circuit pattern with the first insulating layer is at least 5%, as taught by Katoda Kenji, Endo Kenju, and Tetsuya (and Suzuki itself), in order to have enhanced bonding strength of the circuit pattern with the substrate, and further to provide the modified board of Suzuki with the first insulating layer covers part of the upper surface of the metal base substrate, the part of the upper surface including a region corresponding to the lower surface of the first circuit pattern, and the upper surface of the metal base substrate has exposed portions that are not coated with the first insulating layer, as taught by Katoda Kenji, Endo Kenji, and Tetsuya (as explained 

Regarding claim 2, the modified board of Suzuki further discloses wherein a thickness of the first insulating layer is 30 to 200 µm (obvious as disclosed at paragraph 0023, Suzuki, and Katoda Kenji, paragraph 0019, in order to have required insulation properties). 
Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 4, the modified board of Suzuki further discloses wherein the first insulating layer contains a resin and an inorganic filler (obvious as disclosed at paragraph 0016, Suzuki, and Ketoda Kenji, paragraph 0015-0020, in order to enhance strength and thermal conductive properties).
Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding claim 7, the modified board of Suzuki further discloses wherein the ratio of the inorganic filler contained in the first insulating layer is 70% by volume or less based on a total volume of the resin (obvious as disclosed at paragraph 0020, Ketoda Kenji, in order enhance strength and thermal conductive properties paragraph 0020).
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding claim 19, the modified board of Suzuki further discloses wherein the end of the first circuit patter in rectangular (obvious as seen in the figure of Suzuki, Tetsuya, and Endo Kenji).
Additionally, it has been held that more than mere shape / form is necessary for patentability, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), and In re Span-Deck Inc. v. Fab-con, Inc. (CA 8, 1982) 215 USPQ 835.

9.	Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified board of Suzuki, as applied to claim 4 above, and further in view of Mizuno (WO 2014-007327, submitted by the applicant, US 2015/0118509 relied upon for the equivalent English translation).
10.	Regarding claims 5 and 6, the modified board of Suzuki discloses the wherein the first insulating layer contains Bisphenol resin (paragraph 0015-0016), but does not disclose the resin contain at least bisphenol E type cyanate resin as the resin (claim 5), and wherein the ratio of the bisphenol E type cyanate resin contained in the first insulating layer is 50% by mass or more based on a total mass of the resin (claim 6).
Mizuno discloses a metal base circuit board with the insulating layer comprising Bisphenol E cyanate resin (paragraph 0032).

Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Also, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d, 272, 205 USPQ 215 (CCPA 1980).

Response to Arguments
10.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Boyko (US 6,066,386), figure 5, discloses a metal substrate (16, 12, 14), a first circuit pattern (24), and a first insulating layer on an upper surface of the metal base .

12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            April 8, 2021